     Case 2:21-cv-02927-CAS-GJS Document 27 Filed 04/21/21 Page 1 of 7 Page ID #:2095




1      KATHRYN C. WANNER (Cal. Bar No. 269310)
       Email: wannerk@sec.gov
2      M. LANCE JASPER (Cal. Bar No. 244516)
       Email: jasperml@sec.gov
3
       Attorneys for Plaintiff
4      Securities and Exchange Commission
       Michele Wein Layne, Regional Director
5      Alka N. Patel, Associate Regional Director
       Amy J. Longo, Regional Trial Counsel
6      444 S. Flower Street, Suite 900
       Los Angeles, California 90071
7      Telephone: (323) 965-3998
       Facsimile: (213) 443-1904
8
                             UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
                                       Western Division
11
12       SECURITIES AND EXCHANGE                    Case No. 2:21-cv-02927-CAS-GJS
13       COMMISSION,
                                                    JOINT EX PARTE APPLICATION
14                   Plaintiff,                     FOR LIMITED RELIEF FROM
                                                    ASSET FREEZE AND TO DEPOSIT
15             vs.                                  NET PROCEEDS OF SALE OF
                                                    ASSETS WITH REGISTRY OF THE
16                                                  COURT
         ZACHARY J. HORWITZ; AND
17       1INMM CAPITAL, LLC,

18                   Defendants.

19
20
21
22
23
24
25
26
27
28
     Case 2:21-cv-02927-CAS-GJS Document 27 Filed 04/21/21 Page 2 of 7 Page ID #:2096




1            By this Joint Ex Parte Application, Plaintiff, the United States Securities and
2      Exchange Commission (“SEC”) and Defendants Zachary J. Horwitz (“Horwitz”) and
3      1inMM Capital, LLC (“1inMM”), hereby request emergency relief from the Court for
4      (1) an Order granting limited relief from the Court’s April 6, 2021 Order Granting the
5      SEC’ Motion for and Order (1) Freezing Assets; (2) Requiring and Accounting; (3)
6      Prohibiting Destruction of Documents; and (4) To Set Hearing on Order to show
7      Cause (Dkt. No. 18) and (2) an Order directing the Clerk to deposit the net proceeds
8      of the sale of property into the Court Registry Investment System (“CRIS”). The
9      purpose of this Joint Application is to enable Horwitz to sell his home located at 9615
10     Bolton Road, Los Angeles, CA 90034 (the “Bolton Road House”). The net proceeds
11     from the sale of the Bolton Road House, which are estimated to be $1,417,517.16,
12     will be deposited in the CRIS to be held until further order from this Court.
13           The following paragraphs set forth the parties’ agreement as to the joint relief
14     sought.
15     I.    Description of Asset and Claims
16           This Joint Application involves the following asset, which is subject to the
17     Asset Freeze Order. Dkt. No. 18.
18           Horwitz and his wife purchased the Bolton Road house in March of 2018 in the
19     name of the MJLZ Trust. Dkt. No. 7 (Declaration of Lance Jasper in Support of the
20     SEC’s Motion for an Asset Freeze) at ¶¶ 23 and 38, Exs. 16 and 30. The SEC alleges
21     that in total, Horwitz transferred $5,727,776 in investor funds to purchase the home.
22     Dkt. No. 6 (Declaration of Lorraine Pearson in Support of the SEC’s Motion for an
23     Asset Freeze) at ¶ 28. The Bolton Road House is subject to the Court’s Asset Freeze
24     Order. Dkt. No. 18 at page 3.
25           At this time, the Bolton Road House is in escrow, with a closing date of April
26     21, 2021. Declaration of Kathryn Wanner (“Wanner Decl.”) at ¶¶ 2-4, Exs. 1 and 2.
27     The buyer for the Bolton Road House is willing to continue with the purchase of the
28     home and has offered $5,930,000 for the property. Wanner Decl. at ¶¶ 3 and 4, Ex. 3.

                                                     1
     Case 2:21-cv-02927-CAS-GJS Document 27 Filed 04/21/21 Page 3 of 7 Page ID #:2097




1      The Bolton Road House was appraised on January 22, 2020, in connection with a
2      refinance, at $5,850,000, making the offer price $80,000 more than the third party
3      appraisal. Wanner Decl. at ¶ 5, Ex. 3.
4             According to the Seller’s Estimated Net Proceeds form prepared by Portfolio
5      Escrow, Inc., the total estimated net proceeds from the sale of the Bolton Road House
6      will be $1,417,517.16. Wanner Decl. at ¶ 6, Ex. 4.
7             As of this time, Horwitz and his wife have vacated the Bolton Road House but
8      continue to be responsible for making mortgage payments and paying for ongoing
9      upkeep and repair. Declaration of Mallory Horwitz (“M. Horwitz Decl.”) at ¶ 2. The
10     last mortgage payment was made on April 2, 2021. M. Horwitz Decl. at ¶ 3.
11     II.    LEGAL AUTHORITY
12            The purpose of an asset freeze is to “preserve the status quo by preventing
13     dissipation and diversion of assets.” SEC v. Infinity Grp. Co., 212 F.3d 180, 197 (3d
14     Cir. 2000); see SEC v. Hickey, 322 F.3d 1123, 1131 (9th Cir. 2003) (affirming asset
15     freeze over nonparty brokerage firm controlled by defendant to effectuate
16     disgorgement order against defendant). Concurrent with that authority is the
17     equitable authority to release frozen assets as needed. SEC v. Duclaud Gonzales de
18     Castilla, 170 F. Supp. 2d 427, 429 (S.D.N.Y. 2001) (the court has the “corollary
19     authority to release frozen personal assets, or lower the amount frozen.”)
20            In addition, Fed. R. Civ. P. 67 provides for the deposit of money with the Clerk
21     of the Court.
22     III.   Joint Relief Sought
23            In order to avoid the costs and uncertainties of allowing the Bolton Road
24     House to remain frozen, the parties have agreed to the following and seek the Court’s
25     approval of the same.
26            First, the Court will unfreeze the Bolton Road House, for the limited purpose
27     of allowing a sale of the home. Horwitz and his wife will sign any and all documents
28     as may be requested to assist in completing the sale of the property, title to which is

                                                      2
     Case 2:21-cv-02927-CAS-GJS Document 27 Filed 04/21/21 Page 4 of 7 Page ID #:2098




1      held in the MJLX Trust, for which Horwitz and his wife are trustees.
2               Second, the net proceeds of the sale of the Bolton Road House will be
3      deposited in and held by the CRIS and remain under the jurisdiction of this Court,
4      pending a future order of this Court. See Fed. R. Civ. P. 67. Upon the disposition of
5      this matter, the parties will seek an appropriate order from this Court disbursing the
6      funds.
7               All other provisions of the Court’s prior orders shall remain in full force and
8      effect. This Court shall retain jurisdiction for the purpose of implementing and
9      carrying out the terms of this Joint Application and to entertain any suitable
10     application or motion for additional relief within the jurisdiction of the Court.
11              WHEREFORE, the SEC and the Defendants respectfully request that the Court
12     enter the attached Order.
13
14     Dated: April 21, 2021                           /s/ Kathryn C. Wanner
                                                       Kathryn C. Wanner
15                                                     Counsel for Plaintiff
                                                       Securities and Exchange Commission
16
17
       Dated: April 21, 2021                           /s/ Michael J. Quinn
18                                                      Michael J, Quinn
                                                        Marie E. Christiansen
19                                                      Vedder Price LLP
                                                        Counsel for Defendants
20                                                      Zachary J. Horwitz and 1inMM Capital,
                                                        LLC
21
22
23     ///
24     ///
25     ///
26     ///
27     ///
28

                                                        3
     Case 2:21-cv-02927-CAS-GJS Document 27 Filed 04/21/21 Page 5 of 7 Page ID #:2099




1                         LOCAL RULE 5-4.3.4(A)(2)(I) CERTIFICATION
2            Pursuant to L.R. L.R. 5-4.3.4(a)(2)(i), I, Kathryn C. Wanner, attest that all
3      signatories identified above, and on whose behalf the filing is submitted, concur in
4      the filing’s content and have authorized the filing.
5
6                                                    /s/ Kathryn C. Wanner
                                                     Kathryn C. Wanner
7                                                    Counsel for Plaintiff
                                                     Securities and Exchange Commission
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
     Case 2:21-cv-02927-CAS-GJS Document 27 Filed 04/21/21 Page 6 of 7 Page ID #:2100




1                                     PROOF OF SERVICE
2      I am over the age of 18 years and not a party to this action. My business address is:
3            U.S. SECURITIES AND EXCHANGE COMMISSION,
             444 S. Flower Street, Suite 900, Los Angeles, California 90071
4            Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5      On April 21, 2021, I caused to be served the document entitled JOINT EX PARTE
       APPLICATION FOR LIMITED RELIEF FROM ASSET FREEZE AND TO
6      DEPOSIT NET PROCEEDS OF SALE OF ASSETS WITH REGISTRY OF
       THE COURT on all the parties to this action addressed as stated on the attached
7      service list:
8      ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
       collection and mailing today following ordinary business practices. I am readily
9      familiar with this agency’s practice for collection and processing of correspondence
       for mailing; such correspondence would be deposited with the U.S. Postal Service on
10     the same day in the ordinary course of business.
11           ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
       which I personally deposited with the U.S. Postal Service. Each such envelope was
12     deposited with the U.S. Postal Service at Los Angeles, California, with first class
       postage thereon fully prepaid.
13
             ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
14     regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
       Angeles, California, with Express Mail postage paid.
15
       ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
16     office of the addressee as stated on the attached service list.
17     ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
       by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
18     deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
       Los Angeles, California.
19
       ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
20     the electronic mail address as stated on the attached service list.
21     ☒    E-FILING: By causing the document to be electronically filed via the Court’s
       CM/ECF system, which effects electronic service on counsel who are registered with
22     the CM/ECF system.
23     ☐     FAX: By transmitting the document by facsimile transmission. The
       transmission was reported as complete and without error.
24
             I declare under penalty of perjury that the foregoing is true and correct.
25
26      Date: April 21, 2021                      /s/ Kathryn C. Wanner
                                                  KATHRYN C. WANNER
27
28

                                                     3
     Case 2:21-cv-02927-CAS-GJS Document 27 Filed 04/21/21 Page 7 of 7 Page ID #:2101




1                               SEC v. Zachary Horwitz, et al.
                 United States District Court – Central District of California
2                            Case No. 2:21-cv-02927-CAS-GJS
                                          LA-5212
3
4                                      SERVICE LIST
5
                  Michael J. Quinn, Esq.
6                 Ryan C. Hedges, Esq.
                  Vedder Price
7                 1925 Century Park East, Suite 1900
                  Los Angeles, CA 90067
8                 Email: mquinn@vedderprice.com
                  Email: rhedges@vedderprice.com
9                 Attorneys for Defendants Zachary J. Horwitz; and 1inMM Capital, LLC
                  (served via CM/ECF)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
